
	

113 HR 4562 : To authorize early repayment of obligations to the Bureau of Reclamation within the Northport Irrigation District in the State of Nebraska.
U.S. House of Representatives
2014-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 4562
		IN THE SENATE OF THE UNITED STATES
		July 23, 2014Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To authorize early repayment of obligations to the Bureau of Reclamation within the Northport
			 Irrigation District in the State of Nebraska.
	
	
		1.Early repayment of construction costs
			(a)In generalNotwithstanding section 213 of the Reclamation Reform Act of 1982 (43 U.S.C. 390mm), any landowner
			 within the Northport Irrigation District in the State of Nebraska
			 (referred to in this section as the District) may repay, at any time, the construction costs of project facilities allocated to the landowner’s
			 land within the District.
			(b)Applicability of full-Cost pricing limitationsOn discharge, in full, of the obligation for repayment of all construction costs described in
			 subsection (a) that are allocated to all land the landowner owns in the
			 District in question, the parcels of land shall not be subject to the
			 ownership and full-cost pricing limitations under Federal reclamation law
			 (the Act of June 17, 1902, 32 Stat. 388, chapter 1093), and Acts
			 supplemental to and amendatory of that Act (43 U.S.C. 371 et seq.),
			 including the Reclamation Reform Act of 1982 (13 U.S.C. 390aa et seq.).
			(c)CertificationOn request of a landowner that has repaid, in full, the construction costs described in subsection
			 (a), the Secretary of the Interior shall provide to the landowner a
			 certificate described in section 213(b)(1) of the Reclamation Reform Act
			 of 1982 (43 U.S.C. 390mm(b)(1)).
			(d)EffectNothing in this section—
				(1)modifies any contractual rights under, or amends or reopens, the reclamation contract between the
			 District and the United States; or
				(2)modifies any rights, obligations, or relationships between the District and landowners in the
			 District under Nebraska State law.
				
	Passed the House of Representatives July 22, 2014.Karen L. Haas,Clerk
